DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Status of the Claims
	The amendment filed on 10/12/2022 has been entered. Claims 1, 14, 17 and 21 have been amended and claim 9 has been cancelled. Thus claims 1-8 and 10-26 are currently pending, claims 14-19 have been withdrawn from consideration and claims 1-8, 10-13 and 20-26 are under current examination.

Withdrawn Rejections
Claim 1 has been amended by adding the limitations “lowering the activity of metal ions in the aqueous solution” and “wherein a color absorbance shift is an indication of chelation or sequestration”. Fujisawa teaches a method for using pyrogallarene as a sequestering agent of betaine, a compound that does not comprise metal ion. Hence, lowering the activity of metal ions in the aqueous solution cannot take place. Accordingly, the 102(a)(1) rejection as being anticipated by Fujisawa has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, 20 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "metal ions" in line 4.  There is insufficient antecedent basis for this limitation in the claim because prior to limitation, the claim does not recite “metal ions”. As evidenced by Fujisawa (Fujisawa, I. et al. “Glycine Betaine Recognition through Cation−π Interactions in Crystal Structures of Glycine Betaine Complexes with C-Ethyl-pyrogallol[4]arene and C-Ethyl-resorcin[4]arene as Receptors” Crystals 2013, 3, 306-314; cited in Office Action 08/17/2021), the pyrogallarene sequesters glycine betaine which does not contain metal. Thus based on this document, the claimed pyrogallarene does not necessarily sequester metal ions and a skilled artisan would not understand that metal ions are implicitly present in the claimed process. 
Claims 2-8, 10-13, 20 and 22-26 are also rendered indefinite for depending on claim 1.
Claim 25 recites the limitation "row 6 elements of the periodic table" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites metal ions whereas row 6 of the periodic table contain elements that are not metals.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang II (Zhang, C. et al. “Self-assembly of magnesium-seamed hexameric pyrogallol[4]arene nanocapsules” Chem. Commun., 2017, 53, 4312 with Supporting information) as evidenced by Maldonado (Maldonado, M. et al. “Inclusion complexation between neurotransmitters with polyacetylated calix[4]pyrogallolarenes: 1H‑NMR and crystallographic analysis” Research on Chemical Intermediates (2022) 48:3091–3107). 
Regarding claims 1-4 and 10-11, Zhang II teaches a method for using the C-propylpyrogallol[4]arene as sequestering agent by treating the pyrogallol[4]arene with Mg(NO3)2·6H2O in DMF and MeCN followed by addition with water (page 4312, 2nd col.) to obtain nanocapsules where magnesium ions are coordinated with pyrogallol[4]arene molecules (Fig. 1).
Regarding claim 1, Zhang II is silent about lowering the activity of metal ions in the aqueous solution, however because the reference teaches every limitation of using a pyrogallarene as a sequestering agent of magnesium metal ion, it is anticipated for the activity of the magnesium ion to be lowered in the aqueous solution. See § MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 1 and 8, Zhang II teaches in the supporting information that black aqueous solution is formed which upon heating, forms green crystals. As evidenced  by Maldonado, Tetra(propyl)calix[4]pyrogallolarene (1) (equivalent to Zhang II’s C-propylpyrogallol[4]arene) is red solid (page 3093), hence color absorbance shift takes place in Zhang II by the sequestering of magnesium ions by the C-propylpyrogallol[4]arene.
Regarding claims 6-7, Zhang II teaches that after the addition of water, the reaction mixture is heated in the oven overnight at 100º C to afford green plate-like crystals. Hence prior to the formation (growth) of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture used that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.
Response to Arguments
	The new limitations have been addressed in the above rejection.

Claim(s) 1-5, 7-8 and 25 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adhikari (Adhikari, L. et al. “Facile, one-pot, in aqua synthesis of catalytically competent gold nanoparticles using pyrogallol[4]arene as the sole reagent” Chem. Commun., 2019, 55, 6261; Published May 14, 2019; cited in Office Action 08/17/2021). 
Regarding Claims 1-5 and 25, Adhikari teaches a method for using the following pyrogallarenes as sequestering agent by treating the pyrogallarenes with HAuCl4 in aqueous solution to obtain pyrogallol[4]arene-capped gold nanoparticles (Scheme 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Adhikari is silent about lowering the activity of metal ions in the aqueous solution, however because the reference teaches every limitation of using a pyrogallarene as a sequestering agent of magnesium metal ion, it is anticipated for the activity of the magnesium ion to be lowered in the aqueous solution of Adhikari. See § MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claims 1 and 8, Adhikari further teaches observing color shift as indication of the formation of pyrogallol[4]arene-capped gold nanoparticles, i.e. formation of pink-to-red solution (page 6262, col. 1).
Regarding Claim 7, based on the TEM micropgraphs in Fig. 1 of Adhikari, the pyrogallarenes nanoparticles are in heterogeneous form of the aqueous solution.

Response to Arguments
	Applicant argues that a corrected ADS has been filed claiming benefit to a provisional application. However, the petition to accept unintentionally delayed claim under 35 USC 119(e) for the benefit of a provisional application has been dismissed. Applicant is advised to refer to the Petition decision mailed on 10/24/2022. Accordingly, Adhikari remains being a prior art for its publication date being prior to the effective filing date of the instant invention.


Claim(s) 1-2, 6-8, 10-11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinlay (McKinlay, R. M. et al. “Supramolecular blueprint approach to metal coordinated capsules” PNAS, 2005, 102, 5944; cited in Office Action 08/17/2021) as evidenced by Zhang IV (Zhang, C. et al. “Hierarchical Self-Assembly of Supramolecular Coordination Polymers Using Giant Metal–Organic Nanocapsules as Building Blocks” Chem. Eur. J. 2018, 24, 14335 – 14340).
Regarding Claims 1-2, 10-11 and 22, McKinlay teaches a method for using the C-propan-3-ol pyrogallol[4]arene as sequestering agent by treating the pyrogallol[4]arene with Cu(NO3)2.3H2O in acetone and water (page 5944, 2nd col.) to obtain capsules where copper ions are coordinated with the pyrogallol[4]arene molecules (Fig. 3).
Regarding claim 1, McKinlay is silent about lowering the activity of metal ions in the aqueous solution, however because the reference teaches every limitation of using a pyrogallarene as a sequestering agent of copper metal ion, it is anticipated for the activity of the copper ions to be lowered in the aqueous solution of McKinlay. See § MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 1 and 8, McKinlay teaches that red crystals are formed (page 5944, 2nd col.). As evidenced  by Zhang IV, C-propan-3-ol pyrogallol[4]arene is white solid (page 14338, 2nd col. under “Experimental Section”), hence color absorbance shift takes place in McKinlay by the sequestering of copper ions by the C-propan-3-ol pyrogallol[4]arene.
Regarding Claims 6-7, McKinlay teaches that after the addition of water, a single red crystal is formed. Hence prior to the formation (growth) of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture used that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.
Response to Arguments
	The new limitations have been addressed in the above rejection.

Claim(s) 1-2, 6-8, 10-11 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang III (Zhang III, C. et al. “Controlled 2D Assembly of Nickel-Seamed Hexameric Pyrogallol[4]arene Nanocapsules” J. Am. Chem. Soc. 2017, 139, 2920−2923 and Supporting information pages S2-S7; cited in Office Action 08/17/2021) as evidenced by Zhang IV (Zhang, C. et al. “Hierarchical Self-Assembly of Supramolecular Coordination Polymers Using Giant Metal–Organic Nanocapsules as Building Blocks” Chem. Eur. J. 2018, 24, 14335 – 14340).
Regarding Claims 1-2, 10-11 and 23, Zhang III teaches a method for using the C-propan-3-ol pyrogallol[4]arene as sequestering agent by treating the pyrogallol[4]arene with Ni(NO3)·6H2O in DMF, acetonitrile and water (page S2) to obtain nanocapsules where nickel ions are coordinated with the pyrogallol[4]arene molecules (Figs. 2-3).
Regarding claim 1, Zhang III is silent about lowering the activity of metal ions in the aqueous solution, however because the reference teaches every limitation of using a pyrogallarene as a sequestering agent of nickel metal ions, it is anticipated for the activity of the nickel ions to be lowered in the aqueous solution of Zhang III. See § MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 1 and 8, Zhang III teaches that dark green solution is formed which upon heating, forms dark green crystals. As evidenced  by Zhang IV, C-propan-3-ol pyrogallol[4]arene is white solid (page 14338, 2nd col. under “Experimental Section”), hence color absorbance shift takes place in Zhang III by the sequestering of nickel ions by the C-propan-3-olpyrogallol[4]arene.

Regarding Claims 6-7, Zhang III teaches that after the addition of water, the reaction mixture is heated in the oven overnight at 100º C to afford dark green crystals. Hence prior to the formation (growth) of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture used that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.
Response to Arguments
	The new limitations have been addressed in the above rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8 and 10-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhang II (Zhang, C. et al. “Self-assembly of magnesium-seamed hexameric pyrogallol[4]arene nanocapsules” Chem. Commun., 2017, 53, 4312 with Supporting information) as evidenced by Maldonado (Maldonado, M. et al. “Inclusion complexation between neurotransmitters with polyacetylated calix[4]pyrogallolarenes: 1H‑NMR and crystallographic analysis” Research on Chemical Intermediates (2022) 48:3091–3107). 
Regarding claims 1-4 and 10-11, Zhang II teaches a method for using the C-propylpyrogallol[4]arene as sequestering agent by treating the pyrogallol[4]arene with Mg(NO3)2·6H2O in DMF and MeCN followed by addition with water (page 4312, 2nd col.) to obtain nanocapsules where magnesium ions are coordinated with pyrogallol[4]arene molecules (Fig. 1).
Regarding claim 1, Zhang II is silent about lowering the activity of metal ions in the aqueous solution, however because the reference teaches every limitation of using a pyrogallarene as a sequestering agent of magnesium metal ion, it is anticipated for the activity of the magnesium ion to be lowered in the aqueous solution. See § MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 1 and 8, Zhang II teaches in the supporting information that black aqueous solution is formed which upon heating, forms green crystals. As evidenced  by Maldonado, Tetra(propyl)calix[4]pyrogallolarene (1) (equivalent to Zhang II’s C-propylpyrogallol[4]arene) is red solid (page 3093), hence color absorbance shift takes place in Zhang II by the sequestering of magnesium ions by the C-propylpyrogallol[4]arene.
Regarding claims 6-7, Zhang II teaches that after the addition of water, the reaction mixture is heated in the oven overnight at 100º C to afford green plate-like crystals. Hence prior to the formation (growth) of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture used that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.
Regarding claim 12, Zhang II fails to teach that the aqueous solution is deionized and pH neutral. However, since Zhang II dispenses the pyrogallarene in water, water is known to be pH neutral. Furthermore, it is known to a skilled artisan that regular tap water comprises ions such as Na+, Ca2+, Fe2+, Cu2+, etc. and that deionization of water removes all of these charged ions. Without the use of deionized water, a skilled artisan would understand that pyrogallarene would not selectively encapsulate magnesium ions due to the presence of other metal ions. Thus, a skilled artisan would have been motivated to use deionized water in the method of Zhang II with a reasonable expectation of success in selectively encapsulating magnesium ions.
	It is thus prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use aqueous solution that is deionized and with neutral pH in the method for using pyrogallarene as a sequestering agent in view of Zhang II as evidenced by Maldonado.

Response to Arguments
	The new limitations have been addressed in the above rejection.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McKinlay, R. M. et al. “Hexameric C-alkylpyrogallol[4]arene molecular capsules sustained by metal-ion coordination and hydrogen bonds” Chem. Commun., 2006, 2956–2958 (cited in Office Action 08/17/2021).
The above references teach a method for using pyrogallarenes as sequestering agent by treating the pyrogallarenes with metal ions in aqueous solution.
Allowable Subject Matter
	The subject matter of claims 13, 20, 24 and 26 is free of prior art and claim 21 is allowed. The closest prior art references have been set forth above. The references teach heating the aqueous solution to form crystals but fail to teach or suggest concentrating the pyrogallol[4]arene in the organic solvent so as to produce an aqueous colloid as in claim 13. Furthermore, the closest prior art references fail to teach or suggest a method for using a pyrogallarene as a sequestering agent comprising dispensing the pyrogallarene into an aqueous solution, wherein the pyrogallarene is used as the sequestering agent for gadolinium, lead, zinc or yttrium of claims 20-21, 24 and 26. 

Conclusion
	Claims 1-8, 10-13 and 20-26 are rejected and claim 21 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1759